Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13-24 as filed March 17, 2021 are pending and under consideration.
	The instant application is a continuation (CON) of Application No. 16/298,771 filed March 11, 2019 (now U.S. Patent No. 10,857,079), which is a CON of Application No. 14/662,994 filed March 19, 2015 (now abandoned).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 was considered.
	The Foreign Patent Documents and Other Art are of record in Application Nos. 14/662,994 and 16/298,771.

Drawings
The drawings as filed November 9, 2020 are objected to because [w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See MPEP 1606.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 16, 17 and 19-22 are objected to because of the following informalities: 
13(b):  “based on th total weight of the emulsion” should either be deleted or should immediately follow the recitation of “15 to 25% by weight” consistent with the formatting of item (a).  Item (c) should be similarly amended for consistency.  
Claim 16:  “the oil-in-water emulsion” should recite “the combination of waxes” consistent with the antecedent in claim 13 and carnauba is misspelled.
Claim 17:  “the oil-in-water emulsion” should recite “the anionic surfactant system” consistent with the antecedent in claim 13.
Claims 19, 20, 21:  “comprises” should recite “further comprises”.  Alternatively, claim 19 could depend from claim 18 and claim 21 could depend from claim 20.
Claim 22:  the duplicate recitation of “tocopheryl acetate” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (US 2008/0124292, published May 29, 2008) in view of Feng (US 2007/0036739, published February 15, 2007, IDS reference filed November 13, 2020) and Manelski et al. (US 2004/0180020,  published September 16, 2004).
	Collin teach a composition / mascara useful for coating the eyelashes containing an aqueous phase and an emulsifying system comprising at least one surfactant chosen from the combination of 0.1 to 20 wt% of at least one C16-C30 fatty acid inclusive of a 50/50 mixture of C16-C18 fatty acids (palmitic, stearic) and inclusive of stearic acid and of at least one basic amino acid (title; abstract; paragraphs [0010], [0055]-[0060]; Example 1; claims), as required by instant claim 24.  Collin further teach the application of the composition to the eyelashes (claim 24; paragraph [0051]).  Use of the composition is volumizing or thickening (paragraphs [0015]-[0016], [0023], [0052]), as required by instant claim 14.
	The aqueous phase is the continuous phase (paragraph [0097]).  The aqueous phase comprising water is present from 1 to 95% (paragraph [0103]).  
	The compositions further comprise a dispersion of at least one wax in water and 0.5 to 20 wt% of at least one additional surface-active agent chosen to obtain a wax/oil-in-water emulsion (claim 23; paragraphs [0013]-[0014], [0104], [0133], [0139]).  These additional surface-active agent(s) include nonionic surfactants with an HLB of greater than 8 inclusive of inter alia esters of fatty acid and of PEG such as PEG-40 monostearate, nonionic surfactants with an HLB of less than 8 inclusive of inter alia esters and ethers of monosaccharides such as sorbitan stearate, and anionic surfactants such as amine/triethanolamine salts of C16-C30 fatty acids (paragraphs [0105], [0107]-[0108], [0111], [0120]-[0121], [0124]-[0125], [0130]), as required by instant claims 20, 22.  The composition may comprise less than 1 wt% triethanolamine (paragraph [0130]), as required by instant claims 20-21.
	The at least one wax is present from 0.1 to 50 wt% and is selected from hydrocarbon waxes such as inter alia beeswax, carnauba wax, candelilla wax and paraffin waxes (paragraphs [0140]-[0143], [0147]).  The wax particles are composed of wax(es) and oily or/and pasty fatty additives (paragraph [0171]).
	The compositions may further comprise 0.1 to 40 wt% of at least one hydrophilic or lipophilic film-forming polymer (paragraphs [0172], [0174]).  Water-soluble polymers include inter alia cellulose polymers such as hydroxyethylcellulose (paragraphs [0176]-[0177], [0179]), as required by instant claims 18-19.  Example 1 comprises 0.91 wt% hydroxyethylcellulose.
	The compositions may further comprise 0.05 to 30 wt% of at least one or more oils or organic solvents (paragraphs [0203], [0206], [0222]).  Oils include volatile silicones inclusive of dodecamethylcyclohexasiloxane (paragraph [0209]), nonvolatile hydrocarbons inclusive of synthetic esters of formula R1COOR2 such as hexyl laurate (paragraph [0216]), nonvolatile silicones inclusive of polydimethylsiloxanes (dimethicone) (paragraph [0220]), as required by instant claims 20-22.  Example 1 comprises 0.13 wt% polydimethylsiloxane and silica.
	The compositions may further comprise 0.01 to 30 wt% of at least one coloring material chosen from pigments inclusive of iron oxides (paragraphs [0223]-[0225], [0228]), as required by instant claims 20, 21, 23.  Example 7 comprises 7.14 wt% iron oxide.
	The compositions may further comprise 0.1 to 25 wt% of at least one filler inclusive of inter alia silica and powders such as Nylon® (paragraphs [0229]-[0230], [0232]), as required by instant claims 20-21.
	The compositions may further comprise at least one active principle inclusive of antioxidants, preservatives, fragrances, neutralizing agents and vitamins (paragraphs [0241]-[0243]).  The mascara of Example 1 comprises D-panthenol (vitamin), as required by instant claim 22.
	Collin do not specifically teach myristic acid and stearyl stearate as required by claim 13 or the amounts required by claim 17.
	Collin do not specifically teach benzyl alcohol or 0.1 to 2 wt% benzyl alcohol, nylon-12 or 0.1 to 1 wt% nylon-12 as required by claims 20 and 21.
	Collin do not specifically teach tocopheryl acetate as required by claim 22.
These deficiencies are made up for in the teachings of Feng and Manelski.
Feng teaches mascara compositions and Feng exemplifies a composition comprising 3 wt% stearic acid which is a blend of stearic, palmitic and myristic acids at a ratio of 1.59:1.32:0.09 (title; abstract; paragraph [0076]; claims).  
	Manelski teach cosmetic compositions for application to keratinous surfaces such as eyelashes and Manelski exemplify an emulsion mascara comprising inter alia panthenol, 1.5 wt% nylon-12 (particulate filler) and 0.3 wt% methylparaben (title; abstract; paragraphs [0001], [0008], [0018], [0023], [0030], [0265]; claims).  The compositions may comprise 0.001 to 10 wt% vitamins inclusive of Vitamin E (tocopheryl) acetate (paragraphs [0206]-[0208]).  The compositions may comprise 0.001 to 8 wt% preservatives inclusive of benzyl alcohol and methylparaben (paragraphs [0216]-[0217]).  The compositions may comprise monoester oils inclusive of hexyl laurate and stearyl stearate (paragraphs [0049]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the stearic acid as taught by Feng which is a blend of stearic, palmitic and myristic acids for the at least one C16-C30 fatty acid surfactant present in the compositions of Collin from 0.1 to 20 wt% because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ester oils as taught by Manelski inclusive of stearyl stearate for the esters of formula R1COOR2 present in the compositions of Collins from 0.5 to 20 wt% because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because esters inclusive of stearyl stearate are species falling within the genus embraced by Collins.
Regarding claims 20 and 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute preservatives inclusive of benzyl alcohol as taught by Manelski for the preservatives in the compositions of Collins because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  It would have been obvious to include the preservatives in amounts of 0.001 to 8 wt% as taught by Manelski because this amount is suitable for compositions inclusive of mascaras.
Regarding claims 20 and 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute fillers inclusive of nylon-12 as taught by Manelski for the fillers in the compositions of Collins from 0.1 to 25 wt% because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because nylon-12 is a species falling within the genus of nylon fillers embraced by Collins.
Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute vitamins inclusive of vitamin E (tocopheryl) acetate as taught by Manelski for the vitamins in the compositions of Collins because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Claims 13-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (US 2008/0124292, published May 29, 2008) in view of Feng (US 2007/0036739, published February 15, 2007, IDS reference filed November 13, 2020) and Manelski et al. (US 2004/0180020,  published September 16, 2004) as applied to claims 13, 14, 17, 23 and 24 above, and further in view of Bodelin (US 2007/0246058, published October 25, 2007, IDS reference filed November 13, 2020).
The teachings of Collin, Feng and Manelski have been described supra.
The do not teach application with a mascara wand as required by claim 15.
Although Collin teach 0.1 to 50 wt% wax(es) selected from hydrocarbon waxes such as inter alia beeswax, carnauba wax, candelilla wax and paraffin waxes, Collin do not specifically teach 14 to 17 wt% paraffin, 2 to 5 wt% carnauba, 2 to 5 wt% beeswax and 0.5 to 2 wt% candelilla as required by claim 16.
This deficiency is made up for in the teachings of Bodelin.
Bodelin teach mascara compositions comprising wax(es) and a continuous aqueous phase and a means for applying the compositions (wand) to the eyelashes (title; abstract; claims).  Example 5 comprises 3.2 wt% carnauba, 4.7 wt% beeswax, 0.3 wt% candelilla and 13.81 wt% paraffin.  Example 3 comprises 1 wt% trimethylpentanediol/adipic acid/ glycerol crosslinked copolymer and disodium EDTA.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mascara compositions of Collin in view of Feng and Manelski with the application means as disclosed by Bodelin because such means are suitable for applying mascara to eyelashes. 
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one was of the mascara compositions of Collin in view of Feng and Manelski to comprise combinations of carnauba, beeswax, candelilla and paraffin as disclosed by Bodelin because such a combination has been exemplified to be suitable for mascara compositions.  There would be a reasonable expectation of success because the wax combination of Bodelin falls within the genus of combinations embraced by Collin.

Claims 13-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (US 2008/0124292, published May 29, 2008) in view of Feng (US 2007/0036739, published February 15, 2007, IDS reference filed November 13, 2020) and Manelski et al. (US 2004/0180020,  published September 16, 2004) as applied to claims 13, 14, 17, 23 and 24 above, and further in view of Bodelin (US 2007/0246058, published October 25, 2007, IDS reference filed November 13, 2020) as applied to claims 13-17, 23 and 24 above, and further in view of Barba et al. (FR 2,993,454, published January 24, 2014, as evidenced by the EPO translation) and Bellon et al. (US 2014/0171355, filed December 17, 2013).
The teachings of Collin, Feng, Manelski and Bodelin have been described supra.
They do not teach VP/Eicosene copolymer, trimethylpentanediol/adipic acid/glycerin crosspolymer and bis-diglyceryl polyacyladipate-2 or 0.1 to 1 wt% VP/Eicosene copolymer, 0.5 to 2 wt% trimethylpentanediol/adipic acid/glycerin crosspolymer and 2 to 5 wt% bis-diglyceryl polyacyladipate-2 as required by claims 18 and 19.
The do not teach synthetic fluorphlogopite as required by claim 22.
These deficiencies are made up for in the teachings of Barba and Bellon.
Barba teach a cosmetic for coating keratin fibers, in particular the eyelashes, and a kit thereof further comprising an applicator means (wand) (page 1, 10; page 2, item 74; page 34, items 1397, 1407 1419; claims).  The emulsified fatty phase comprises one or more waxes, at least one pasty fatty substance, at least one volatile oil or/and at least one non-volatile oil (page 6, items 233-235; page 9, item 362).  The pasty compound is chosen from inter alia bis-diglyceryl polyacyladipate-2 or/and vinylpyrrolidone/eicosene copolymers and is present from 0.1 to 2 wt% (page 12, item 490).  The compositions comprise at least one filler chosen from inter alia synthetic flurophlogopite (claim 19; page 32, item 1335; page 33, item 1350
	Bellon teach a cosmetic comprising about 0.01 to 5 wt% of a crosspolymer inclusive of a copolymerization of trimethylpentanediol, glycerol and adipic acid and comprising a fragrance (title; abstract; paragraphs [0009], [0027], [0033], [0050]; claims).  The crosspolymer is a powerful fixative for fragrance oils (paragraphs [0007], [0009], [0027]).
Regarding claims 18-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute pasty compounds inclusive of bis-diglyceryl polyacyladipate-2 or/and vinylpyrrolidone/eicosene copolymers as taught by Barba for the pasty fatty additives of the wax particles of the mascara compositions of Collin in view of Feng, Manelski and Bodelin because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  It would have been obvious to include the pasty compounds in amounts of 0.1 to 2 wt% as taught by Barba because this amount is suitable for compositions inclusive of mascaras.
Regarding claims 18-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mascara compositions of Collin in view of Feng, Manelski and Bodelin to further comprise about 0.01 to 5 wt% of a crosspolymer inclusive of a copolymerization of trimethylpentanediol, glycerol and adipic acid as taught by Bellon because such crosspolymers are a powerful fixative for fragrance oils.  One would be motivated to do so because the compositions of Collin may comprise fragrances and because one would be imbued with the reasonable expectation that the crosspolymer would also be a powerful fixative for non-fragrance oils.  There would be a reasonable expectation of success because Bodelin exemplify an embodiment of a mascara comprising 1 wt% trimethylpentanediol/adipic acid/ glycerol crosslinked copolymer.
Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute fillers inclusive of synthetic flurophlogopite as taught by Barba for the fillers in the compositions of Collin because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Collin et al. (US 2008/0124292, published May 29, 2008) in view of Feng (US 2007/0036739, published February 15, 2007, IDS reference filed November 13, 2020) and Manelski et al. (US 2004/0180020,  published September 16, 2004) as applied to claims 13, 14, 17, 23 and 24 above, and further in view of Bodelin (US 2007/0246058, published October 25, 2007, IDS reference filed November 13, 2020) as applied to claims 13-17, 23 and 24 above, and further in view of Barba et al. (FR 2,993,454, published January 24, 2014, as evidenced by the EPO translation) and Bellon et al. (US 2014/0171355, filed December 17, 2013) as applied to claims 13-19, 23 and 24 above, and further in view of Perruna et al. (US 2011/0240050, published October 6, 2011).
The teachings of Collin, Feng, Manelski, Bodelin, Barba and Bella have been described supra.
They do not teach caprylyl glycol or 0.1 to 1 wt% caprylyl glycol as required by claims 20 and 21.
They do not teach chlorphenesin or EDTA as required by claim 22.
These deficiencies are made up for in the teachings of Perruna.
	Perruna teach cosmetic compositions inclusive of mascaras comprising C12-C16 fatty acids inclusive of stearic acid, arginine and a co-emulsifier (title; abstract; paragraphs [0015]-[0016], [0064]; claims).  The compositions may include preservatives inclusive of caprylyl glycol, chlorphenesin and methyl paraben in amounts from 0.01 to 15 wt% (paragraph [0061]).  The compositions may comprise chelators such as EDTA and sodium salts thereof (paragraph [0063]).
Regarding claims 20-22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute preservatives inclusive of caprylyl glycol or/and chlorphenesin as taught by Perruna for the preservatives of the mascara compositions of modified Collin because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  It would have been obvious to include the preservatives in amounts of 0.01 to 15 wt% as taught by Perruna because this amount is suitable for compositions inclusive of mascaras.
Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chelators inclusive of sodium salts of EDTA as taught by Perruna for the chelators of the mascara compositions of modified Collin because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Bodelin exemplify a mascara composition comprising disodium EDTA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,857,079. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented methods of thickening the appearance of eyelashes consisting of directedly applying an oil-in-water emulsion comprising 35 to 55 wt% water, 15 to 25 wt% of a combination of paraffin, carnauba, candelilla and beeswax, and 5 to 15 wt% of an anionic surfactant system comprising stearic acid, palmitic acid, myristic acid, PEG-40 stearate and stearyl stearate anticipate the instantly claimed method.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633